—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered December 1, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 9 tb 18 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Inconsistent evidence regarding the location of the sale does not render police testimony incredible as a matter of law (see, People v Martinez, 179 AD2d 520, lv denied 79 NY2d 1004). There is no basis upon which to disturb the jury’s determinations concerning credibility.
Defendant’s contentions concerning uncharged crimes evidence and the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice (see, People v Balls, 69 NY2d 641). Were we to review these claims, we would find that defendant was not deprived of his right to a fair trial and that there is no basis for reversal (see, People v Ashwal, 39 NY2d 105). Concur — Rosenberger, J. P., Mazzarelli, Wallach, Saxe and Buckley, JJ.